

113 HR 3359 IH: Delay Until Fully Functional Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3359IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Radel (for himself, Mr. Cook, Mr. Gohmert, Mr. McKinley, Mr. Messer, Mr. Collins of New York, Mr. Simpson, Mr. Westmoreland, Mr. Rodney Davis of Illinois, Mr. Chabot, Mr. Neugebauer, Mr. Diaz-Balart, Mr. Bishop of Utah, Mr. Jones, Mr. Rokita, Ms. Ros-Lehtinen, and Mr. Garrett) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a delay of the individual mandate under the Patient Protection and Affordable Care Act until the American Health Benefit Exchanges are functioning properly.1.Short titleThis Act may be cited as the Delay Until Fully Functional Act of 2013.2.Delay in the individual mandate and exemption from penalty(a)Delay in applicabilitySection 1501(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18091(d)) is amended to read as follows:(d)Effective date(1)In generalThe amendments made by this section shall apply to taxable years beginning 6 months after the date on which the Inspector General of the Department of Health and Human Services submits to Congress the certification described in paragraph (3).(2)GAO study and report(A)In generalNot later than 30 days after the date of enactment of the Delay Until Fully Functional Act of 2013, the Comptroller General of the United States shall conduct a study to determine whether the American Health Benefit Exchanges, including the Exchange administered by the Federal Government, and all other point of enrollment options (including telephone and postal options), are fully functional and operating in a manner consistent with the role envisioned for Exchanges under this Act, and submit to the appropriate committees of Congress a report concerning the results of such study.(B)Subsequent studies and reportsIf, based on the results of the study conducted under subparagraph (A), the Comptroller General determines that the Exchanges are not fully functional and operating in a manner consistent with the role envisioned for Exchanges under this Act, the Comptroller General shall conduct one or more subsequent studies every 60 days (and submit reports based on the results of such studies) until the Comptroller General determines that the Exchanges are fully functional and operating in such manner.(3)CertificationUpon the submission of a report under paragraph (2) that determines that the American Health Benefit Exchanges are fully functional and operating in a manner consistent with the role envisioned for Exchanges under this Act, the Inspector General for the Department of Health and Human Services shall submit to Congress a certification (in writing) of the results of such report.(4)Adjustment of datesIn applying section 5000A of the Internal Revenue Code of 1986, the Secretary of the Treasury shall adjust the dates in such section accordingly based on the application of this subsection..(b)Exemption from penaltySection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following:(h)ExemptionThe provisions of this section shall not apply to an individual who is unable to enroll in a qualified health plan because of the technical or customer service issues of an American Health Benefit Exchange, as determined by the Secretary..